Citation Nr: 1716972	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St.  Petersburg, Florida.  

In November 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the proceeding is of record. 

Subsequent to the last adjudication of the claims by the RO, additional evidence has been received in the form of VA treatment records.  See 38 C.F.R. § 20.1304 (2016).  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence, and so the Board may properly consider it in adjudicating the claims. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  Bilateral hearing loss is a result of noise exposure in service.

 2.  The Veteran's tinnitus is a result of noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

 2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
 §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to grant the claims of entitlement to service connection for bilateral hearing loss and tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2014) and the implementing regulations. 

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he has hearing loss as a result of noise exposure during his military service from artillery, gunfire, and heavy machinery, including printing presses.  Service treatment records are devoid of mention of noise exposure, but the Veteran is competent to speak to his noise exposure, and as his military occupational specialty was that of Offset Pressman, his exposure to printing presses in particular is consistent with his circumstances of service. 






A March 2011 audiological examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
70
65
65
LEFT
30
25
60
70
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

Further, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, including the VA examiner.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.

Moreover, the Board determines that the evidence in favor of and against a relationship between the Veteran's bilateral hearing loss and his military service is in equipoise.  The March 2011 VA examiner found that the hearing loss and tinnitus were less likely as not permanently aggravated by in-service noise exposure.  First, the Board notes that neither the hearing loss nor tinnitus were present at enlistment; therefore, there is no question of aggravation with respect to the etiology of these disabilities.  Further, the examiner noted that the Veteran's hearing was normal at separation from service and indicated that the hearing loss disability could be attributed to occupational noise exposure.  The examiner then stated that the tinnitus most likely has the same etiology as the hearing loss.  However, the lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that the March 2011 VA examiner's comment has no probative value.

In contrast, in November 2016, the Veteran submitted an opinion from Dr. EW., an otolaryngologist, who noted review of the Veteran's post-service treatment notes and opined that the Veteran's hearing loss and tinnitus are most likely caused by or a result of significant noise exposure, which the physician indicated includes printing press machines.  While Dr. EW did not indicate review of the Veteran's service treatment records, as discussed above, the Veteran is competent to describe his noise exposure and whether hearing loss is present in service may not be a deciding factor in determining etiology.  Therefore, the Board determines that the opinion is a sufficient basis for granting service connection for bilateral hearing loss and tinnitus.

In light of the above facts, the Board determines that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not a result of his in-service noise exposure.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.


 ORDER

 Entitlement to service connection for bilateral hearing loss is granted.

 Entitlement to service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


